Case: 13-60613      Document: 00512740094         Page: 1    Date Filed: 08/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                     FILED
                                                                                 August 20, 2014
                                    No. 13-60613
                                  Summary Calendar                                Lyle W. Cayce
                                                                                       Clerk


FERNANDO LOPEZ-BARRAZA,

                                                 Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 917 697


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Fernando Lopez-Barraza, a native and citizen of Mexico, petitions for
review of the Board of Immigration Appeals’s dismissal of his challenge to a
decision of the Immigration Judge (IJ) denying his request for voluntary
departure. He argues that his due process rights were infringed because the
IJ erred when weighing the factors in favor of and against the requested relief.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60613    Document: 00512740094    Page: 2   Date Filed: 08/20/2014


                                No. 13-60613

      As a general rule, we lack jurisdiction to consider the propriety of the
discretionary denial of a request for voluntary departure.       See 8 U.S.C.
§ 1229c(f), § 1252(a)(2)(B)(i); Vidal v. Gonzales, 491 F.3d 250, 252 (5th Cir.
2007); Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997) (concluding that
§ 1252(a)(2)(B) precluded consideration of challenge to denial of voluntary
departure).   Nonetheless, we retain jurisdiction to consider constitutional
claims and legal issues. See § 1252(a)(2)(D); Sattani v. Holder, 749 F.3d 368,
372-73 (5th Cir. 2014).
      Our review of Lopez-Barraza’s brief shows that it “presents no
constitutional question or question of law.” See Sattani, 749 F.3d at 373.
Rather, he simply raises “an abuse of discretion argument cloaked in
constitutional garb.” See Hadwani v. Gonzales, 445 F.3d 798, 801 (5th Cir.
2006) (internal brackets, quotation marks, and citation omitted). Accordingly,
the petition for review is DISMISSED for want of jurisdiction.




                                      2